DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 13 September 2021.

Response to Amendment
Claim 2 has been canceled. Claims 1, 11, 14, 20, and 24 have been amended. Claims 26 and 27 have been added. Claims 1 and 3-27 are pending. In the previous action (Non-Final Rejection filed on 14 June 2021), claims 2, 4, 8, 11, 12, 14, and 20 were indicated as containing allowable subject matter. Claim 1 has been amended to include the allowable limitations of claim 2. Claim 26 contains the allowable limitations of claim 4. Claim 27 includes the allowable limitations of claim 12.
In response to the amendments to the claims, the objections thereto are withdrawn, as are the rejections under 35 USC 112(b).

Response to Arguments
Applicant’s traversal of the Reasons for Allowance (Remarks, p. 9/10, “Applicant notes”) presented in the previous action is noted. See 37 C.F.R. 1.104 and MPEP 1302.14 (I).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3
Line 1: “The vent assembly of claim [[2]]1, wherein the vent body defines a”
Claim 21
Line 1: “The method of claim 20, wherein the , unitary vent body”

Allowable Subject Matter
Claims 1 and 3-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1 and 3-27. The concept of a vent assembly comprising a vent body having an inner surface defining a cavity, wherein the vent body defines a first end and a second end and the vent body defines a central axis extending from the first end to the second end;
a first retainer extending from the inner surface across the cavity, wherein the first retainer is positioned towards the first end of the vent body, wherein the first retainer defines a first retainer opening extending to a first radial distance from the central axis;
a second retainer extending from the inner surface across the cavity, wherein the second retainer is positioned towards the second end of the vent body, wherein the second retainer defines a second retainer opening extending to a second radial distance from the central axis, wherein the second radial distance is greater than the first radial distance; and

the vent body has an insertion portion defining the second end of the vent body (claim 1);
the vent body has an endcap portion on the first end that extends over the cavity (claim 26); or
the first retainer is disposed across the cavity between the coalescing filter media and the membrane (claim 27) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method of making a vent assembly comprising: molding a vent body having an endcap portion at a first end, an inner surface, and an insertion portion at a second end to form a cohesive, unitary component, wherein the inner surface defines a cavity and a central axis extending from the first end to the second end, and the endcap portion defines radial openings in fluid communication with the cavity; inserting a first retainer into the cavity of the vent body to form a frictional fit with the inner surface; inserting a membrane into the cavity of the vent body; inserting coalescing filter media into the cavity of the vent body after inserting the first retainer and membrane; and inserting a second retainer into the cavity of the vent body to form a frictional fit with the inner surface, wherein inserting the second retainer is after inserting the coalescing filter media (claim 20) is considered to define patentable subject matter over the prior art.
The invention provides a breather vent assembly that prevents the contact of oil with filter media within the vent, preserving the lifespan of the filter media (p. 1, lines 18-25).
The closest prior art is regarded to be Thompson et al. (US 7,156,890 B1), which discloses a hubcap breather assembly (Abstract; Fig. 3) comprising an annular rubber collar 22 (col. 4, lines 50-51) (i.e., a vent body); a filter cartridge cup 24 (i.e., a first retainer) with a central, axial breather port 48 (col. 5, lines 4, 23); a filter cartridge lid 26 (i.e., a second retainer) with vent openings 54 (col. 5, lines 36, 39); and filter 28 with a hydrophobic filter layer 92 (col. 2, lines 40-41; col. 6, line 66) (i.e., coalescing filter first end of the collar (claim 1), and changing the ends of the assembly as defined by the radial distances to the openings would result in a dramatically different air flow pattern that the skilled practitioner would not have found obvious. In addition, the disposing of an endcap over the collar first end would impair the function of the breather assembly (claim 26); and the providing of a membrane such that the filter cartridge cup 24 would be disposed across the cavity between the filter 28 and the membrane would not have been obvious since the composite filter 28 removes dirt and moisture (col. 7, lines 11-12), so one would not have been motivated to redesign the filter to provide a membrane that, for example, repels liquids, on the opposite side of the filter cartridge cup 24 (claim 27). 
Other close prior art, Lauden et al. (WO 2016/123354 A1), discloses a vent housing 110 (Fig. 1; p. 2, line 28) (i.e., a vent body) with run-off surfaces 118 (p. 18, line 7) (analogous to a first retainer extending defining a first retainer opening extending to a first radial distance from the central axis); a spacing region 170 (Fig. 2; p. 3, line 5) that defines a portion of an airflow pathway (p. 19, line 14) (a second retainer that defines a second retainer opening extending to a second radial distance from the central axis, wherein the second radial distance is greater than the first radial distance); and coalescing filter media 182 (p. 18, line 16) (i.e., coalescing filter media). However, the run-off surfaces 118 are a part of the vent housing 110 (Fig. 2), so they cannot be regarded as a first retainer with an opening at the first end of the vent body (i.e., they are not a distinct feature separate from the vent housing since the vent housing itself acts as a filter retainer and provides an opening), and the skilled practitioner would have had no reason to provide such a retainer.
Other related prior art, Gold et al. (US 5,785,390), discloses (Figs. 1, 2) an enclosure cap 40 (col. 4, line 51) for a hubcap body (col. 3, line 57) (i.e., a vent assembly; a vent body), a porous sheet 34 for containing lubricant while allowing air to pass (col. 4, lines 15-18) (i.e., coalescing filter media), and a backing sheet 35 (col. 4, line 31) (i.e., a first retainer extending from the inner surface across the cavity Gold does not teach or suggest a first retainer opening or a second retainer with a second retainer opening.
Other prior art, Smith (US 2005/0235614 A1) discloses a filter for coalescing oil vapor ([0006]) with thermal venting capability ([0017]) comprising a filtering element 46 ([0023]) within a cup 22 ([0019]) (i.e., a vent body) held between end caps 42 and 44 ([0027]) (i.e., first and second retainers) having openings of differing radii (Fig. 2). However, the retainers do not extend from an inner surfaces of the cup.
Regarding claim 20, Allsop (US 2004/0160115 A1) teaches a neoprene rubber part which is molded ([0004]: seal 111), making the molding of a vent assembly obvious. Denton et al. (US 6,938,963 B2) discloses a hub cap vent plug (Abstract) that comprises rubber (col. 4, lines 55-56). Denton teaches a shroud or cover 20 for the vent (Figs. 1, 2; col. 3, lines 61-62) comprising shroud openings 30 (Fig. 4; col. 2, lines 61-62) (i.e., radial openings) that is made integral with the plug 10 (col. 1, lines 35-36; col. 2, lines 47-48, 61-62) in order to deflect water sprayed by high pressure washers (col. 1, lines 18-26, 35-37) (i.e., a vent assembly with an endcap portion at a first end forming a cohesive, unitary component, the endcap portion defining radial openings in fluid communication with the cavity). However, Denton does not teach a vent plug that accommodates a filter or a membrane, and it therefore does not comprise retainers. Modifying the collar 22 of Thompson to provide an endcap would not have been obvious to the skilled practitioner since hydrophobic layer is provided to repel water from outside the breather assembly (col. 2, lines 41-43). Furthermore, since the layer 92 of Thompson (i.e., the membrane) is hydrophobic and since the layers 90 and 94 are porous layers for trapping particulates caused by bidirectional airflow (col. 2, lines 39-53; col. 6, line 65 through col. 7, line 13), Thompson does not suggest the use of a membrane with a coalescing filter. Therefore, the skilled practitioner would not have been motivated to make a vent assembly according to the claimed steps in view of the teachings of Thompson, Allsop, and Denton. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JONATHAN MILLER/Primary Examiner, Art Unit 1772